UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6592


DAVID NIGHTHORSE FIREWALKER-FIELDS,

                    Plaintiff - Appellant,

             v.

L. WHYCHE, Property Seargent; HILL, LT/Unit Manager; MS. ADAMS, SISP
ADA Coordinator; MS. BOONE, Counselor; D. TUELLE, Property Officer; R.
BRATCHER, Property Officer; MS. SUMMERS, SAM Pod Treatment Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00626-CMH-JFA)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Nighthorse Firewalker-Fields, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Nighthorse Firewalker-Fields seeks to appeal the district court’s orders

denying his motion for a temporary restraining order, granting summary judgment to

defendants on some of his claims, and denying an interlocutory appeal. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The orders Firewalker-Fields seeks to appeal are

neither final orders nor appealable interlocutory or collateral orders. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                             2